DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 01/13/2021. Claims 1 and 4 are pending in the case. Claims 2, 3, 5, and 6 have been cancelled. Claims 1 and 4 are independent claims.

Response to Arguments
Applicant's amendments to claims 1 and 4, cancellation of claims 2, 3, 5, and 6; and arguments regarding 35 U.S.C. § 112 rejections of the claims are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's arguments regarding 35 U.S.C. § 101 rejections of the claims are not persuasive. Applicant asserts that the claims clearly integrate any such abstract idea into a practical implementation because the claimed invention can no longer be practically performed in the human mind. (See Amendment at page 9 et seq.). Examiner disagrees. As discussed below, under the broadest reasonable interpretation, most of limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Any limitation aside from the mental process limitation are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). Other limitations are merely adding insignificant extra-solution activity 
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1 and 4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a system for complex IT process annotation and tracing, analysis, and simulation, comprising:… select a user or user group represented as a node in a directed computational graph; generate a simulated attack on the model of the computer network by simulating a compromised password of the user or user group; and… construct the directed computational graph from the first dataset by assigning devices, users, user groups, or system properties to nodes and by assigning edges between the nodes representing 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a computing device comprising a memory, a processor, and a non-volatile data storage device; a multidimensional time series database stored on the non-volatile data storage device, the multidimensional time series database comprising time series data from system logs of a plurality of devices on a computer network; a directed computational graph stored on the non-volatile data storage device, wherein the directed computational graph is a model of the computer network and its users, and comprises nodes representing devices, users, user groups, or system properties, and vertices 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): store a simulation result on the non-volatile data storage device, the simulation result comprising a list of nodes accessible using the compromised password; retrieve the first dataset from the multidimensional time series database; receive time series data associated with the computer network, the time series data comprising system logs from one or more devices on the network; store the time series data on the non-volatile data storage device as a first dataset; retrieve and the simulation result from the non-volatile data storage device.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): store a simulation result on the non-volatile data storage device, the simulation result comprising a list of nodes accessible using the compromised password; retrieve the first dataset from the multidimensional time series database; receive time series data associated with the computer network, the time series data comprising system logs from one or more devices on the network; store the time series data on the non-volatile data storage device as a first dataset; retrieve 
The claimed invention recites an abstract idea without significantly more.

Independent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for complex IT process annotation and tracing, analysis, and simulation, comprising the steps of:… constructing… from the first dataset by assigning devices, users, user groups, or system properties to nodes and by assigning edges between the nodes representing relationships among the nodes, wherein the directed computational graph is stored on the non-volatile data storage device, is a model of the computer network and its users, and comprises nodes representing devices, users, user groups, or system properties, and vertices representing relationships among the nodes; selecting… a user or user group represented as a node in a directed computational graph; generating… a simulated attack on the model of the computer network by simulating a compromised password of the user or user group;… determining… a blast radius comprising an extent to which the computer network would be compromised based on the list of nodes and their relationships to one another; identify… a plurality of paths between nodes within the blast radius; and calculate and report a resilience metric for the 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using the directed computational graph module, a directed computational graph; using a generative simulation platform operating on the computing device; and using the metric engine,
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving time series data associated with a computer network, the time series data comprising system logs from one or more devices on the computer network; storing the time series data as a first dataset in a multidimensional time series database stored on a non-volatile data storage device, the multidimensional time series database comprising time series data from system logs of a plurality of devices on a computer network, wherein the non- volatile data storage device is located on a computing device comprising a memory, a processor, and the non-volatile data storage 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using the directed computational graph module, a directed computational graph; using a generative simulation platform operating on the computing device; and using the metric engine,
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving time series data associated with a computer network, the time series data comprising system logs from one or more devices on the computer network; storing the time series data as a first dataset in a multidimensional time series database stored on a non-volatile data storage device, the multidimensional time series database comprising time series data from system logs of a plurality of devices on a computer network, wherein the non- volatile data storage device is located on a computing device comprising a memory, a processor, and the non-volatile data storage 
The claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Siebel et al. (U.S. Pat. App. Pub. No. 2017/0006135, hereinafter Siebel) in view of Vaidya (U.S. Pat. App. Pub. No. 2019/0238583, hereinafter Vaidya), Carlsson (U.S. Pat. App. Pub. No. 2017/0075981, hereinafter Carlsson), and Savkli (U.S. Pat. App. Pub. No. 2016/0063037, hereinafter Savkli).

As to independent claim 1, Siebel teaches:
A system for complex IT process annotation and tracing, analysis, and simulation, comprising (Title and abstract):
a computing device comprising a memory, a processor, and a non-volatile data storage device (Figure 36, machine 3600, main memory 3604, instructions 3624, and processor 3602);…
a generative simulation platform comprising a first plurality of programming instructions stored in the memory which, when operating on the processor, causes the computing device to (Figure 36, machine 3600, main memory 3604, instructions 3624, and processor 3602):…
a directed computational graph module comprising a second plurality of programming instructions stored in the memory which, when operating on the processor, causes the 
retrieve the first dataset from the multidimensional time series database (Figure 7, first data handler 704a, second data handler 704b. Paragraph 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data); and…
a metric engine comprising a fourth plurality of programming instructions stored in the memory which, when operating on the processor, causes the computing device to (Figure 36, machine 3600, main memory 3604, instructions 3624, and processor 3602):
determine a blast radius comprising an extent to which the computer network would be compromised based on the list of nodes and their relationships to one another (Paragraph 499, predict and prioritize high-impact events. Paragraph 478, the predictive maintenance application estimates the risk score for any equipment or system as a combination of its probability of failure as well as the consequence of failure);
identify a plurality of paths between nodes within the blast radius (Paragraph 499, predict and prioritize high-impact events. Paragraph 478, the predictive maintenance application estimates the risk score for any equipment or system as a combination of its probability of failure as well as the consequence of failure); and
calculate and report a resilience metric for the computer network, the resilience metric being based on a Monte-Carlo simulation within the blast radius to determine the worst-scoring relationships in the blast radius (Paragraph 478, 
Siebel does not appear to expressly teach select a user or user group represented as a node in a directed computational graph; generate a simulated attack on the model of the computer network by simulating a compromised password of the user or user group; store a simulation result on the non-volatile data storage device, the simulation result comprising a list of nodes accessible using the compromised password; and retrieve the simulation result from the non-volatile data storage device.
Vaidya teaches select a user or user group represented as a node in a directed computational graph (Figure 2, targets 20); generate a simulated attack on the model of the computer network by simulating a compromised password of the user or user group (Paragraph 91, Simulated Example-3: The attacker module scans available application ports (attack-1) on the target server, once it finds the open port of a service (simulated by the target module), it attempts to connect to it using ssh or telnet or such other known interactive app (attack-2). If a login prompt is received (sent by target module), then a password cracker (attack-3) is executed); store a simulation result on the non-volatile data storage device, the simulation result comprising a list of nodes accessible using the compromised password (Paragraph 45, software modules working in conjunction with the attacker to participate in various attacks, communicate various command and control messages, collect and update results. Paragraph 88, learns whether there are any accessible servers on local network); and retrieve the simulation result from the non-volatile data storage device (Paragraph 43, a dynamic simulation of attacks selected based on results of each breach life-cycle stage to learn and follow-on to the next life-cycle stage, can allow a replication of a real-life security breach through-out its life-cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the Internet-of-Things (IoT) network development platform 
Siebel as modified by Vaidya does not appear to expressly teach a multidimensional time series database stored on the non-volatile data storage device, the multidimensional time series database comprising time series data from system logs of a plurality of devices on a computer network; a multidimensional time series module comprising a third plurality of programming instructions stored in the memory which, when operating on the processor, causes the computing device to: receive time series data associated with the computer network, the time series data comprising system logs from one or more devices on the network; and store the time series data on the non-volatile data storage device as a first dataset.
Carlsson teaches a multidimensional time series database stored on the non-volatile data storage device, the multidimensional time series database comprising time series data from system logs of a plurality of devices on a computer network (Paragraph 66, the storage system 310 includes any storage configured to retrieve and store data. Paragraph 8, each data point in the data set being associated with an indication of time. Paragraph 204, the data and timeline module 1214 may receive cyber security data that comprises log files as well as event logs, transaction logs, or other events); a multidimensional time series module comprising a third plurality of programming instructions stored in the memory which, when operating on the processor, causes the computing device to (Figure 12, data and timeline module 1214): receive time series data associated with the computer network, the time series data comprising system logs from one or more devices on the network (Paragraph 66, the storage system 310 includes any storage configured to retrieve and store data. Paragraph 8, each data point in the data set being associated with an indication of time. Paragraph 204, the data and timeline module 1214 may receive cyber security data that comprises log files as well as event logs, transaction logs, or other events); and store the time series data on the non-volatile data storage device as a first dataset 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the Internet-of-Things (IoT) network development platform of Siebel as modified by Vaidya to include the networking techniques of Carlsson to allow for exploratory data analysis where the analysis can be quickly modified to discover new relationships (see Carlsson at paragraph 7).
Siebel as modified by Vaidya and Carlsson does not appear to expressly teach a directed computational graph stored on the non-volatile data storage device, wherein the directed computational graph is a model of the computer network and its users, and comprises nodes representing devices, users, user groups, or system properties, and vertices representing relationships among the nodes; and construct the directed computational graph from the first dataset by assigning devices, users, user groups, or system properties to nodes and by assigning edges between the nodes representing relationships among the nodes.
Savkli teaches a directed computational graph stored on the non-volatile data storage device, wherein the directed computational graph is a model of the computer network and its users, and comprises nodes representing devices, users, user groups, or system properties, and vertices representing relationships among the nodes (Figure 4A, graph 400. Figure 2, storage device 54); and construct the directed computational graph from the first dataset by assigning devices, users, user groups, or system properties to nodes and by assigning edges between the nodes representing relationships among the nodes (Figure 4A, graph 400. Figure 2, storage device 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

As to independent claim 4, Siebel teaches:
A method for complex IT process annotation and tracing, analysis, and simulation, comprising the steps of (Title and abstract):…
retrieving the first dataset from the multidimensional time series database, using a directed computational graph module operating on the computing device (Figure 7, first data handler 704a, second data handler 704b. Paragraph 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data);…
determining, using the metric engine, a blast radius comprising an extent to which the computer network would be compromised based on the list of nodes and their relationships to one another (Paragraph 499, predict and prioritize high-impact events. Paragraph 478, the predictive maintenance application estimates the risk score for any equipment or system as a combination of its probability of failure as well as the consequence of failure);
identify, using metric engine, a plurality of paths between nodes within the blast radius (Paragraph 499, predict and prioritize high-impact events. Paragraph 478, the predictive maintenance application estimates the risk score for any equipment or system as a combination of its probability of failure as well as the consequence of failure); and
calculate and report a resilience metric for the computer network, the resilience metric being based on a Monte-Carlo simulation within the blast radius to determine the worst-scoring relationships in the blast radius (Paragraph 478, the predictive maintenance application estimates the risk score for any equipment or system as a combination of its probability of failure as well as the consequence of failure).
Siebel does not appear to expressly teach selecting, using a generative simulation platform operating on the computing device, a user or user group represented as a node in a directed computational graph; generating, using the generative simulation platform, a simulated attack on the model of the computer network by simulating a compromised password of the user or user group; storing a simulation result on the non-volatile data storage device, the simulation result comprising a list of nodes accessible using the compromised password; and retrieving the simulation result from the non-volatile data storage device using a metric engine operating on the computing device.
Vaidya teaches selecting, using a generative simulation platform operating on the computing device, a user or user group represented as a node in a directed computational graph (Figure 2, targets 20); generating, using the generative simulation platform, a simulated attack on the model of the computer network by simulating a compromised password of the user or user group (Paragraph 91, Simulated Example-3: The attacker module scans available application ports (attack-1) on the target server, once it finds the open port of a service (simulated by the target module), it attempts to connect to it using ssh or telnet or such other known interactive app (attack-2). If a login prompt is received (sent by target module), then a password cracker (attack-3) is executed); storing a simulation result on the non-volatile data storage device, the simulation result comprising a list of nodes accessible using the compromised password (Paragraph 45, software modules working in conjunction with the attacker to participate in various attacks, communicate various command and control messages, collect and update results. Paragraph 88, learns whether there are any accessible servers on local network); and retrieving 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the Internet-of-Things (IoT) network development platform of Siebel to include the network security techniques of Vaidya to test the security of an existing security infrastructure (see Vaidya at paragraph 19).
Siebel as modified by Vaidya does not appear to expressly teach receiving time series data associated with a computer network, the time series data comprising system logs from one or more devices on the computer network; storing the time series data as a first dataset in a multidimensional time series database stored on a non-volatile data storage device, the multidimensional time series database comprising time series data from system logs of a plurality of devices on a computer network, wherein the non- volatile data storage device is located on a computing device comprising a memory, a processor, and the non-volatile data storage device.
Carlsson teaches receiving time series data associated with a computer network, the time series data comprising system logs from one or more devices on the computer network (Paragraph 66, the storage system 310 includes any storage configured to retrieve and store data. Paragraph 8, each data point in the data set being associated with an indication of time. Paragraph 204, the data and timeline module 1214 may receive cyber security data that comprises log files as well as event logs, transaction logs, or other events); storing the time series data as a first dataset in a multidimensional time series database stored on a non-volatile data storage device, the multidimensional time series database comprising time series data from system logs of a plurality of devices on a computer network, wherein the non- volatile data storage device is located on a computing device comprising a memory, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the Internet-of-Things (IoT) network development platform of Siebel as modified by Vaidya to include the networking techniques of Carlsson to allow for exploratory data analysis where the analysis can be quickly modified to discover new relationships (see Carlsson at paragraph 7).
Siebel as modified by Vaidya and Carlsson does not appear to expressly teach constructing, using the directed computational graph module, a directed computational graph from the first dataset by assigning devices, users, user groups, or system properties to nodes and by assigning edges between the nodes representing relationships among the nodes, wherein the directed computational graph is stored on the non-volatile data storage device, is a model of the computer network and its users, and comprises nodes representing devices, users, user groups, or system properties, and vertices representing relationships among the nodes.
Savkli teaches constructing, using the directed computational graph module, a directed computational graph from the first dataset by assigning devices, users, user groups, or system properties to nodes and by assigning edges between the nodes representing relationships among the nodes, wherein the directed computational graph is stored on the non-volatile data storage device, is a model of the computer network and its users, and comprises nodes representing devices, users, user groups, or system properties, and vertices representing relationships among the nodes (Figure 4A, graph 400. Figure 2, storage device 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123